DETAILED ACTION
This action is responsive to the filing of 3/17/2021. Claims 1-15 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jung Min Chul (KR20150068175.)

Claim 1, 10: Jung Min Chul discloses a user terminal device comprising: 
a storage storing (par. 46-47, memory 160) usage pattern information of an application (par. 77-79, application usage history by time and location); and execution information of functions of the application (par. 80, a menu frequently used (i.e. functions of the application) when the user wants to execute the application may be provided in advance so  and 
a processor configured to, based on the application being executed, provide a guide (par. 79, display one or more context recommendation menus based on the user's usage history around the icon of the recommended application) leading to execution of at least one function (par. 82, may execute a context recommendation menu of the corresponding recommended application based on the drag input) among a plurality of functions (par. 79, display one or more context recommendation menus based on the user's usage history around the icon of the recommended application) provided by the application based on the usage pattern information according to an execution point of the application and execution information of functions of the applications (par. 80, a menu frequently used when the user wants to execute the application may be provided in advance so as to meet the user's intention; par. 84, Users usually run applications with similar contexts at similar times.)  

Claim 2, 11: Jung Min Chul discloses the device according to claim 1, wherein the usage pattern information of the application comprises information regarding time when each of the plurality of functions is executed, and wherein the processor is further configured to obtain information regarding the at least one function executed at the execution point of the application based on the information regarding time when each of the plurality of functions is executed (par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)  

Claim 3, 12: Jung Min Chul discloses the device according to claim 1, wherein the usage pattern information of the application comprises information regarding another application additionally executed after execution of each of the plurality of functions, and wherein the processor is further configured to, based on the at least one function being executed by inputting a user command according to the guide, execute the another application based on the usage pattern information of the application (par. 81, in the case of recommending two applications, a user may display a larger icon of an application used more in the meantime; par. 109, Referring to FIG. 9, when a user arrives at a specific place or at a specific time, a calendar application and a specific schedule registered in the calendar application may be provided to the recommendation application 920 and the context menu.)  

Claim 4: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to, based on the at least one function being executed by inputting a user command according to the guide (Fig. 7: 720; par. 100-101), provide a guide leading to execution of at least one sub-function (Fig. 7: 731-733; par. 100-101) among a plurality of sub-functions corresponding to the executed function based on the usage pattern information.  

Claim 5, 14: Jung Min Chul discloses the device according to claim 1, further comprising: a sensor, wherein the processor is further configured to execute the application based on a context of the user terminal device detected through the sensor (par. 28-35.)  

Claim 6, 15: Jung Min Chul discloses the device according to claim 1, wherein the usage pattern information of the application comprises information regarding time when each of the plurality of functions is executed for each position of the user terminal device, and wherein the processor is further configured to obtain information regarding the at least one function based on information regarding position of the user terminal device and time when each of the plurality of functions is executed (par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)     

Claim 7: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to provide a guide leading to execution of the at least one function based on information regarding a function executed within a predetermined time section based on an execution point of the application (par. 95, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined period.)    

Claim 8: Jung Min Chul discloses the device according to claim 1, wherein the processor is further configured to, based on a number of times of execution of the function of the application in the predetermined time being equal to or more than a predetermined number of times, generate and store the usage pattern information including the predetermined time and the function (par. 95-96, The controller 170 may count the user's use of the application and the menu by the location and the time at a predetermined  

Claim 9: Jung Min Chul discloses the device according to claim 1, further comprising: a speaker (par. 42); and a display (Fig. 7: 700), wherein the processor is further configured to control at least one of the speaker and the display to output at least one of a sound and a GUI (Fig. 7: 700) corresponding to the guide.  

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Jung Min Chul does not disclose a “guide,” but instead provides a menu frequently used.
The Examiner respectfully disagrees. Merriam-Webster dictionary defines guide as, inter alia, “something that provides a person with guiding information.” The icons, as show in Fig. 9 of Jung Min Chul provide the user with guiding information that leads the user to the functionality that they have used under similar circumstances. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
3/22/2021